The merits of the argument and the sufficiency of the court's action to overcome its alleged impropriety cannot be considered. As it does not appear affirmatively, and as it is not to be assumed unless it thus appears, that exception was taken relative thereto, the law of the trial was final. Lee v. Dow, 73 N.H. 101, 105. "Counsel should present his objection in a form calling for a ruling by the court, the presiding justice should allow exceptions only when they relate to a `ruling, direction or judgment' of the court . . . and this court should consider such exceptions only as have been regularly taken." Tuttle v. Dodge,80 N.H. 304, 312.
Case discharged. *Page 587